DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 and claims 1-6 in the reply filed on 07/22/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamashita et al. (US 2014/0022035).
In re claim 1, Yamashita, in figures 1-13, discloses a relay, comprising: an electromagnet (2), an armature (4) which pivots about a pivot axis by excitation of the electromagnet, a pressing member (61) attached to a tip of the armature, and a terminal (79) which is pressed by the pressing member, wherein the armature comprises a plate-like insertion part which extends in a direction parallel to the pivot axis, and a guide groove (90, 92) provided in the insertion part and which extends in a direction parallel to the pivot axis, and the pressing member comprises an enclosure which is open on one end, and a part of the enclosure (93a) is inserted into the guide groove.
In re claim 2, Yamashita, in figures 1-13, discloses that a portion of the enclosure excluding an opening covers the insertion part (as best seen in figures 10 and 12).
In re claim 3, Yamashita, in figures 1-13, discloses that the pressing member comprises a protrusion (93a functions as a protrusion) on an inner surface of the enclosure which engages with an end surface of the insertion part.
In re claim 5, Yamashita, in figures 1-13, discloses that the pressing member comprises a protrusion (93a functions as a protrusion) on an inner surface of the enclosure which engages with the guide groove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2014/0022035) in view of Iwamoto et al. (US 8207803).
In re claim 6, Yamashita, in figures 1-13, discloses the pressing member but does not teach crimped parts. Iwamoto teaches that it is known in the art to use crimped parts (31) in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used crimped parts as taught by Iwamoto in the device of Yamashita to improve the strength of the structure.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837